Citation Nr: 0812302	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records do not contain 
diagnoses of hypertension or of diabetes.  The veteran 
argues, however, that he had elevated blood pressure readings 
and fasting blood glucose levels during his active military 
service, which led to his current hypertension and diabetes.  
The blood pressure readings contained in the service medical 
records include: 140/100 on September 1, 1978; 120/90 on 
August 14, 1979; 120/100 on May 22, 1985, and 120/96 on April 
2, 1996.  In addition, the report of the January 1997 
retirement examination contains a notation that the first 
blood pressure reading was 128/90 and that the second was 
129/79.  The report of the retirement examination also 
contains a blood glucose level of 112; the report of the test 
results contains a range of 70 to 110 mg/dL as normal.  

Given the blood pressure readings and blood glucose test 
results recorded during the veteran's active military 
service, and the current diagnoses of hypertension and 
diabetes mellitus, the Board finds that a contemporaneous and 
thorough VA examination should be conducted to determine the 
nature and etiology of diabetes mellitus and hypertension.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the veteran should be provided a VA medical 
examination.  See 38 C.F.R. 3.159(c)(4).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his hypertension and 
diabetes disabilities.  After obtaining 
any necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This should 
include a request to the Darnell Army 
Community Hospital for copies of all of 
the veteran's medical records dated from 
1997 until present.

2.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of the veteran's hypertension and 
diabetes mellitus.  The claims file should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not such hypertension and 
diabetes mellitus are related to the 
veteran's military service.

3.  When the above actions have been 
accomplished, readjudicate the claims and 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted.  Then afford the 
veteran and his representative the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


